DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-3, 8-13, 15, 16, 24-28, 30, 33, 35, and 38 are under pending and consideration in this Office Action.

Title
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 2, 3, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 2, 3, and 8-13 recite the phrase “claim 0” which renders the claims vague and indefinite since the specific claim from which the claims depend from is not known by recitation of “claim 0”. For examination purposes it is assumed that the claims depend from claim 1.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-3, 8-13, 15, 16, 24-28, 30, 33, 35, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of cannabinoid synthase variants or active fragments thereof comprising any non-naturally occurring amino acid sequence of any structure and amino acid sequence relative to a wild-type cannabinoid synthase or an active fragment thereof which acts on any substrate to produce any altered amount of any cannabinoid relative to an amount of the cannabinoid produced by the wild-type cannabinoid synthase or active fragment thereof.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the genus of cannabinoid synthase variants or active fragments thereof.
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate any cannabinoid synthase variant that can act on any substrate to produce any altered amount of any cannabinoid relative to an amount of the cannabinoid produced by the wild-type cannabinoid synthase or active fragment thereof.  The specification as originally filed discloses a 
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of cannabinoid synthase variants or active fragments thereof comprising any non-naturally occurring amino acid sequence of any structure and amino acid sequence relative to a wild-type cannabinoid synthase or an active fragment thereof which acts on any substrate to produce any altered amount of any cannabinoid relative to an amount of the cannabinoid produced by the wild-type cannabinoid synthase or active fragment thereof.


7.	Claims 1-3, 8-13, 15, 16, 24-28, 30, 33, 35, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cannabidiolic acid (CBDA) synthase variant comprising the amino acid sequence of SEQ ID NO: 1046 having the amino acid substitutions of H69Q, A414V, and I445M; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus 
The nature and breadth of the claims encompass any cannabinoid synthase variant or active fragment thereof comprising any non-naturally occurring amino acid sequence of any structure and amino acid sequence relative to a wild-type cannabinoid synthase or an active fragment thereof which acts on any substrate to produce any altered amount of any cannabinoid relative to an amount of the cannabinoid produced by the wild-type cannabinoid synthase or active fragment thereof.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed cannabinoid synthase variant or active fragment thereof.
The specification only provides guidance, prediction, and working examples for a cannabidiolic acid (CBDA) synthase variant comprising the amino acid sequence of SEQ ID NO: 1046 having the amino acid substitutions of H69Q, A414V, and I445M.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed a cannabidiolic acid synthase variant from any biological source and determining whether the variant acts on any substrate to produce any altered amount of any cannabinoid relative to an amount of the cannabinoid produced by the wild-type cannabinoid synthase or active fragment thereof.  In the 
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 2, 3, 8-13, 15, 16, 24-28, 30, 33, 35, and 38 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoyama et al. et al. et al. (J Mol Biol. 423(1):96-105 (2012; IDS filed 01/27/2021).
Shoyama et al. et al. et al. teach as to claim 1 a variant cannabinoid synthase or an active fragment thereof comprising a non-naturally occurring amino acid sequence relative to a wild-type cannabinoid synthase or an active fragment thereof which acts on a substrate to produce an altered amount of a cannabinoid relative to an amount of the cannabinoid produced by the wild-
	As to claim 8, Shoyama et al. et al. further teach that the cannabinoid is selected from the group consisting of: tetrahydrocannabinolic acid (THCA) (see abstract; "delta.1-Tetrahydrocannabinolic acid (THCA) synthase catalyzes the oxidative cyclization of cannabigerolic acid (CBGA) into THCA").  As to claim 9, Shoyama et al. et al. further teach that the substrate is a naturally occurring substrate (abstract; CBGA).  As to claim 10, Shoyama et al. et al. further teach that the naturally occurring substrate is cannabigerolic acid (CBGA) (abstract; CBGA).  Thus, the reference teachings anticipate the claimed invention.



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-3, 8-13, 15, 16, 24-28, 30, 33, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shoyama et al. et al. et al. (J Mol Biol. 423(1):96-105 (2012; IDS filed 01/27/2021) in view of US20160053220 (02/25/2016; PTO 892), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; PTO 892),   Yoshikuni et al.  (Curr Opin Chem Biol. 2007 Apr;11(2):233-9; PTO 892)
Shoyama et al. et al. et al. teach as to claim 1 a variant cannabinoid synthase or an active fragment thereof comprising a non-naturally occurring amino acid sequence relative to a wild-type cannabinoid synthase or an active fragment thereof which acts on a substrate to produce an altered amount of a cannabinoid relative to an amount of the cannabinoid produced by the wild-
	As to claim 8, Shoyama et al. et al. further teach that the cannabinoid is selected from the group consisting of: tetrahydrocannabinolic acid (THCA) (see abstract; "delta.1-Tetrahydrocannabinolic acid (THCA) synthase catalyzes the oxidative cyclization of cannabigerolic acid (CBGA) into THCA").  As to claim 9, Shoyama et al. et al. further teach that the substrate is a naturally occurring substrate (abstract; CBGA).  As to claim 10, Shoyama et al. et al. further teach that the naturally occurring substrate is cannabigerolic acid (CBGA) (abstract; CBGA).  Shoyama et al. et al. teach the catalytic rates of the variants of THCA synthase (pg 99 Table 1; "Enzymatic activities of the wild type and mutant THCA synthases: Amount of THCA (pkat/mg protein)").
The teachings of the reference differ from the claims in that variant does not have an increase in the yield is more than 100% of the cannabinoid of the wild-type cannabinoid synthase or active fragment thereof, and the recited amino acid mutations.

US20160053220 teach variant THCA synthase (see paragraph [0077]; "A modified DNA in this context can be obtained by modifying the DNA base sequences of the invention so that amino acids at specific sites are substituted .... by site-specific mutagenesis, for example, and that still retain cannabinoid acid or cannabinoid acid analog biosynthesis enzyme activity") and altered amount of the cannabinoid produces a change in a proportion of a first cannabinoid to a second cannabinoid (see paragraph [0165]; "In summary, changing the pH of the THCA synthase enzyme reaction affects the products. At pH 4 THCA is the only product. At pH 5 the ratio of THCA:CBCA is 2.33: 1. At pH 6 the ratio is reversed and the product mix is THCA:CBCA 1 :5.67").  US20160053220 teach the variant cannabinoid synthase is a variant CBDA synthase (para [0077]; para [0166]; "In summary, changing the pH of the CBDA synthase enzyme reaction affects the products. At pH 4.2 CBDA:CBCA ratio is 2.5: 1. At pH 5 theratio of CBDA:CBCA is 1.13:1").


Accession A0A0E3TIL8 teaches the Cannabis sativa Cannabidiolic acid synthase having an amino acid sequence that has 99.6% sequence identity to SEQ ID NO: 1046 (see attached alignment).

Bornscheuer et al. teach protein engineering strategies to improve or change the properties of proteins, teach concepts for protein engineering using rational design including inserting extra amino acids or deleting amino acids, directed evolution, and combinations of them where different strategies are presented for identifying the best mutagenesis method, how to identify desired variants by screening or selection, and examples for successful applications are shown which enable researchers to choose the most promising tools to solve their protein engineering challenges (see entire publication especially pages 26.7.1- 26.7.10 and Tables 26.7.1, 26.7.2, and 26.7.3).  

Yoshikuni et al.  teach protein engineering methodology to redesign enzyme function which was #developed on the basis of the theories of divergent molecular evolution: (i) enzymes with more active and specialized functions have evolved from ones with promiscuous functions; (ii) this process is driven by small numbers of amino acid substitutions (plasticity); and (iii) the effects of double or multiple mutations are often additive (quasi-additive assumption).  Yoshikuni et al. teach the impact of multiple mutations can be calculated by first determining the effects of a mutation at a single position and subsequently summing these effects using the quasi-additive assumption where the shape of the fitness landscape of a particular enzyme function can be estimated, and the combinations of mutations predicted to yield global optima for desired functions can then be selected and introduced into the enzymes.  Yoshikuni et al. teach that the methodology has been demonstrated to be very powerful to redesign enzyme function.  See entire publication and abstract especially pages 234-7 and Fig. 2.





Conclusion

12.	No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652